         Case 1:18-cv-05630-DLI-JO Document 24 Filed 02/18/19 Page 1 of 1 PageID #: 78

                                                                                                TEL: 516.795.2400
                                                                                                FAX: 516.795.2425
                                                                                                www.rlangone.com


      ATTORNEYS AT LAW
        _____________
Richard M. Langone                                                                                Of Counsel
MA JD LLM                                                                                    Peter J. Tomao
                                                                                             Anthony La Pinta
Patrice Langone
Paralegal
                                                February 18, 2019
Service by ECF
Hon. James Orenstein, Mag.
U.S. Dist. Ct. EDNY
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re: Mulea-DeGonzague v. Kings AutoShow, Inc. (Dkt. No. 18-cv-5630) (DLI)(JO)

Dear Judge Orenstein:

        In response to plaintiff’s counsel’s letter dated February 17, 2019 (ECF Doc # 23), today I am emailing
plaintiff’s counsel the following documents requested by counsel:

        1. The “deal jacket” for Ms. Mulea-DeGonzague’s lease and its contents.

        2. Printouts and copies of documents and records regarding the transaction to plaintiff. See 1, above.

       3. Relating to sale of 2016 Nissan Juke that plaintiff claims was a bait-and-switch, we are providing the
following: a) Bill of Sale; b) Retail Certificate of Sale; c) Registration docs; and d) Geico Insurance Card.

        4. Relating to the sale of plaintiff’s 2012 Honda Accord (trade in), we are sending a Bill of Sale.

                                                                     Respectfully submitted,

                                                                     /s/ Richard M. Langone
                                                                     RICHARD M. LANGONE
Cc:     Brian L. Bromberg, Esq.
        26 Broadway, 21st Floor
        New York, NY 10004                                           C. Fred Weil, Esq.
        (Service by ECF;                                             35 Roosevelt Avenue
        enclosures via E-mail)                                       Syosset, NY 11791
                                                                     (Service by ECF)
        George Fontana, Esq.
        Fontana & Napolitano, LLP
        1225 Franklin Avenue, 325
        Garden City, NY 11530
        (Service by ECF)

                               300 Old Country Road, Suite 341, Mineola, New York 11501
